ACCEPTED
                                                                                                                  01-14-00842-CR
                                                                                                        FIRST COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                            1/27/2015 11:14:08 AM
                                                                                                              CHRISTOPHER PRINE
                                                                                                                           CLERK




                                                   January 27, 2015                           FILED IN
                                                                                       1st COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
         Mr. Fredrick Douglas Branch                                                   1/27/2015 11:14:08 AM
         SPN No. 00433071                                                              CHRISTOPHER A. PRINE
         Harris County Jail                                                                     Clerk
         1200 Baker Street
         Houston, Texas 77002

                Re:     Case No. 01-14-00842-CR; Fredrick Branch v. The State of Texas; In the First Court
                        of Appeals for the State of Texas.

         Mr. Branch:

         Enclosed please find a copy of the motion to withdraw as counsel and brief pursuant to Anders v.
         California that I have prepared and filed in your case. After a diligent search of both the clerk’s
         record and reporter’s record in your case and a review of the applicable law, it is my opinion that no
         reversible error occurred at your plea and sentencing proceedings.

         Whenever appellate counsel files a motion such as this, the law provides the appellant the right to
         review the record and file a response identifying to the appellate court any grounds he things are
         non-frivolous issues to be raised on his behalf that the appellate court should consider in deciding
         whether the case presents any meritorious grounds for appeal. Because I have filed this motion and
         brief, you now have the right to review the record and file a response or brief if you so choose. To
         assist you in obtaining the record if you wish to review it, I have enclosed a Motion for Pro Se
         Access to the Appellate Record for you to file. In order to obtain the appellate record, you must
         sign and date the motion and mail it to the First Court of Appeals within ten days of the date of this
         letter at the following address:

                                               Mr. Christopher A. Prine
                                             Clerk, First Court of Appeals
                                                First Court of Appeals
                                                  301 Fannin Street
                                             Houston, Texas 77002-2066

         The Court of Appeals will then direct the clerk of the trial court to provide you with a copy of the
         appellate record. Your response will be due to be filed in the First Court of Appeals within 30 days
         of the date that the clerk provides the record to you.

         Whether or not you file a response, the law requires the Court of Appeals to review the record to
         determine if the Court agrees with my assessment that no meritorious grounds for appeal exist, i.e.,
         that no reversible error exists. If the Court does not agree, but instead believes there are non-
         frivolous issues to be raised on your behalf, the Court must abate the appeal to have another
         attorney appointed to review the record on your behalf.



The Pastrano Law Firm, P.C. | 202 Travis Street, Suite 307, Houston, Texas 77002 | phone 713.222.1100 | fax 832.218.7114
Should the Court of Appeals ultimately determine that there are no meritorious grounds
to be raised and that your appeal is frivolous, the Court will affirm your conviction and
sentence. You may then file a pro se petition for discretionary review with the Texas
Court of Criminal Appeals. Such petition must be filed within 30 days of the date the
Court of Appeals renders its judgment.

Feel free to write me if you have any questions about the procedure utilized in your
appeal. I will do my best to answer any questions you may have.

Sincerely,



E. Chevo Pastrano, Jr.

Cc:    First Court of Appeals

Attachments

ECP:ecpjr